Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 8, 11, 13-18, 20, 22-23, 25, 27-28, 30-32, 35-36, and 41-45 were canceled. 
Claims 1-4, 6-7, 9-10, 12, 19, 21, 24, 26, 29, 33-34, and 37-40 are pending.
Claims 19, 24, 33-34, 37-38 and 40 were withdrawn from further consideration (see below).
Claims 1-4, 6-7, 9-10, 12, 21, 26, 29, and 39 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 19 November 2021 is acknowledged.
Claims 24, 37-38 and 40 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.
Applicant’s election without traverse of (i) anti-BCMA sdAb having CDR sequences of SEQ ID NO: 1, 12, and 23; (ii) anti-CD38 sdAb having CDR sequences of SEQ ID NO: 38, 50 and 62; and (iii) a chimeric antibody immune effector cell engager that has one sdAb binding to BCMA and one sdAb binding to CD38 in the reply filed on 19 November 2021 is acknowledged. 
s 19 and 33-34 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.

Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in paragraph 213 in page 81. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-10, 12, 21, 26, 29, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
Despite considerable advances in the treatment of multiple myeloma (MM) in the last decade, a substantial proportion of patients do not respond to current therapies or have a short duration of response (Shah et al, Leukemia (2020) 34:985-1005). Furthermore, these treatments can have notable morbidity and are not uniformly tolerated in all patients. As there is no cure for MM, patients eventually become 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody 
Claim Analysis
The instant claims are directed to a genus of a chimeric antibody immune effector cell engager comprising:(a) a target cell binding domain comprising a single-domain antibody (sdAb) that specifically binds to an antigen on a target cell; and (b) an immune effector cell binding domain comprising an antigen-binding fragment that specifically binds to an antigen on an immune effector cell.

However, only several species CATEs disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus broadly claimed in instant claims.  For example, while “target cell binding domain” of subpart (a) of instant claim 1 can be any single domain antibody that binds to any antigen on cancer cell, instant specification disclosed only anti-BCMA and anti-CD38 as target binding domain.  Furthermore, instant specification disclosed only anti-CD3 VHH and anti-CD3 scFv as an immune effector cell binding domain broadly claimed by subpart (b) of instant claim 1.   
Instant claim 2 recites “human sdAb”. While instant specification disclosed “single-domain antibody or VHH repertoires obtained from llamas and cloned as a phage library were used for selection” (paragraph 283, page 113), it does not disclose 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., specific sequences for only part of CATE, target binding domain, not for both target binding domain and immune effector cell binding domain of CATE).  For example, instant claim 7 and 10 defines specific sequences for CDRs of anti-BCMA sdAb and anti-CD38 sdAb, respectively, as target binding domain, but does not define specific CDR sequences for immune effector cell binding domain of CATE.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Claim 12 claims CATE binding to a first antigen on a first target cell and a second antigen on a second target cell. Instant specification disclosed cytotoxicity assay of CATE#037 and CATE#038 comprising BCMA VHH * CD38 VHH against single cell line RPMI8226.Luc (Table 6, page 116; paragraph 310, page 122).  Therefore, 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 12, 21, 26, 29 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0273055 (hereinafter US055; PTO-892).
Regarding claims 1-3 and 6, US055 teaches a bispecific binding agent comprising at least two binding domains, wherein a first binding domain binds to the B cell maturation antigen (BCMA)(corresponding to target cell binding domain of instant claim 1) and a second binding domain binds to CD3 (corresponding to immune effector cell binding domain of instant claim 1), wherein the bispecific binding agent is a single domain immunoglobulin domain selected from VHHs or VHs (claims 18 and 27).

Regarding claim 9, 12 and 21, US055 teaches that bispecific binding agent of the invention may contain, in addition to said first and second binding domain, a further binding domain to enhance selectivity for tumor cells or to increase affinity by bi-paratopic tumor cell binding. This can be achieved either by providing binding domains that bind to other antigens expressed on plasma cells, e.g. CS-1, HM1.24, CD38 … (paragraph 020).
Regarding claim 26, US055 teaches bispecific binding agent of claim 25, wherein the heavy chain regions (VH) and the corresponding variable light chain regions (VL) are arranged, from N-terminus to C-terminus, in the order VH(BCMA)-VL(BCMA)-VH(CD3)-VL(CD3),   VH(CD3)-VL(CD3)-VH(BCMA)-VL(BCMA) or   VH CD3)-VL(CD3)-VL(BCMA)-VH(BCMA) (claim 26).
Regarding claim 29, US055 teaches that the second target molecule is CD3 (paragraph 015).  The CD3 complex denotes an antigen that is expressed on mature human T-cells (paragraph 016).
Regarding claim 39, US055 teaches a pharmaceutical composition that contains at least one bispecific binding agent and at least one suitable carrier (paragraph 106).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 12, 21, 26, 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0273055 (hereinafter US055; PTO-892) and US patent No. 10934363 (hereinafter US363; PTO-892). 
Regarding claims 1-4, 6, 9, 12, 21, 26, 29 and 39, teachings of US055 were discussed above in 102 section.
However, US055 does not teach specific sequence for anti-BCMA sdAb and anti-CD38 sdAb.
Regarding claims 7 and 10, US363 teaches SEQ ID NO: 78 comprising SEQ ID NO: 1, 12, and 23 of instant application as claimed in subpart (1) of instant claim 7 (see 

Result 1 of 1fus12fus23.rai

    PNG
    media_image1.png
    595
    614
    media_image1.png
    Greyscale


Result 1 of 38fus50fus62.rai

    PNG
    media_image2.png
    588
    610
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US055 and US363 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use specific sequences for anti-BCMA sdAb and anti-CD38 sdAb taught by US363 because the specific sequences were already known in the art.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643